DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because contain phrases that are implied and also repeats claim limitation, not a narrative form of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (WO 2019/125431 A1) (“Patil” herein- provided by applicant) and further in view of Hoskins (US 2007/0244013 A1) (“Hoskins” herein- provided by applicant). The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 1
Patil discloses a method of subterranean well cementing comprising: 
	providing a cement composition comprising a hydraulic cement, a first fluid loss control additive, a second fluid loss control additive, a lost circulation material, and water, wherein the first fluid loss control additive comprises a water-soluble polymer with repeating units comprising a 5- to 6-membered cyclic amide, wherein the second fluid loss control additive comprises a water-soluble polymer comprising at least one unit selected from the group consisting of a dimethyl group, a sulfomethyl group, a sulfonate group, and combinations thereof,  [0018-0020; 0023; 0026]
 	 introducing the cement composition into an annular space surrounding a conduit positioned in a subterranean formation, wherein inclusion of the first fluid loss control additive, the second fluid loss control additive, and the lost circulation material in the cement composition reduces fluid loss into the subterranean formation, and allowing the cement composition to set in the annular space. [0014-0019; 0023, 0026; 0066]
	Patil however does not explicitly disclose wherein the subterranean formation has fractures with a width of from about 1 micron to about 800 microns, and wherein the subterranean formation has a permeability of about I milliDarcy to about 300 Darcy and wherein the lost circulation material has a particle size distribution of from about 2 microns to about 570 microns;
	Hoskins teaches the above limitation ( See paragraphs 0050 & 0047 → Hoskins teaches the porosity and permeability of an underground formation, as well as microfractures in a substantially non-permeable formation, should also be considered when selecting an appropriate particle size range and effective seepage loss agent. Porosity can be measured in microns and permeability can be measured in darcys. A darcy is a measure of flow through a channel and provides a connection to porosity in a formation. Seepage losses are experienced in porous formations having a permeability of greater than about 300 darcys and in fractured formations. Fractures have a wide range of sizes, for example, from 100 microns in diameter to very large cracks. It is preferred that particles are greater than 50 microns in size)) for the purpose of selecting an appropriate particle size range and effective seepage loss agent. [0050]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hoskins with the above limitation, as taught by Hoskins, in order to select the appropriate particle size range and effective seepage loss agent.
	Since Patil discloses the same cementing composition comprising  loss circulation material,  fluid loss control agent, loss circulation material, and water, it would be a hydraulic cement, and the cementing composition would reduce fluid loss and set into the subterranean formation.
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Patil discloses the method of claim 1, wherein the water-soluble polymer of the first fluid loss control additive comprises a polyacryloy!morpholine polymer. [0018-0019]

Claim 3
Patil discloses the method of claim 1, wherein the water-soluble polymer of the first fluid loss control additive comprises a polyvinylpyrrolidone polymer. [0018-0019]

Claim 4
Patil discloses the method of claim 1, wherein the water-soluble polymer of the first fluid loss control additive comprises a polyvinylpyrrolidone copolymer selected from the group consisting of an acrylic acid and vinylpyrrolidone copolymer, a methacrylic acid and vinylpyrrolidone copolymer, an acrylamide and vinylpyrrolidone copolymer, an N-N-dimethyl acrylamide and vinylpyrrolidone copolymer, and combinations thereof. [0018-0019]

Claim 5
Patil discloses the method of claim 1, wherein the second fluid loss control additive is selected from the group consisting of polyacrylamide, an acrylamide copolymer, a copolymer of 2-acrylamido- 2methylpropane sulfonic acid and dimethylacrylamide, acrylamide and 2-acrylamido- 2methylpropane sulfonic acid monomers grafted on lignite, acryloylmorpholine and vinylphosphonic acid copolymers, and combinations thereof. [0019-0020]

Claim 6
Patil discloses the method of claim 1, wherein the lost circulation material has a particle size distribution of from about 30 microns to about 400 microns. [0023-0026]

Claim 7
Patil discloses the method of claim 1, wherein the lost circulation material comprises petroleum coke, calcium carbonate, graphite, and walnut. [0023-0026]

	Claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Udarbe et al. (US 5,955,279) (“Udarbe” herein- provided by applicant)  and further in view of Hoskins (US 2007/0244013 A1) (“Hoskins” herein- provided by applicant).

Claim 1
Udarbe discloses a method of subterranean well cementing comprising: 
	providing a cement composition comprising a hydraulic cement, (Col. 6 l. 1-12)
 	a first fluid loss control additive, (Col. 8 l. 1 + & Col. 9 l. 1-62)
	a second fluid loss control additive, (Col. 6 l. 28+, Col. 7 l. 1+, Col. 9 l. 1-62)
	a lost circulation material, (Col. 10 l. 44-49) and
	 water, (Col. 6 l. 1-12; Col. 10 l. 38-43))
 		wherein the first fluid loss control additive comprises a water-soluble polymer with repeating units comprising a 5- to 6-membered cyclic amide, (Col. 8 l. 1 + & Col. 9 l. 1-62)
 		wherein the second fluid loss control additive comprises a water-soluble polymer comprising at least one unit selected from the group consisting of a dimethyl group, a sulfomethyl group, a sulfonate group, and combinations thereof. (Col. 6 l. 28+, Col. 7 l. 1+, Col. 9 l. 1-62)
 	 introducing the cement composition into an annular space surrounding a conduit positioned in a subterranean formation, wherein inclusion of the first fluid loss control additive, the second fluid loss control additive, and the lost circulation material in the cement composition reduces fluid loss into the subterranean formation, and allowing the cement composition to set in the annular space. (Col. 3 l. 22+ & Col. 4 l. 1-65; Col. 5 l. 5-33;  Col. 9 l. 60-62; Col. 10 l. 44-49).
	Udarbe however does not explicitly disclose wherein the subterranean formation has fractures with a width of from about 1 micron to about 800 microns, and wherein the subterranean formation has a permeability of about 1 milliDarcy to about 300 Darcy and wherein the lost circulation material has a particle size distribution of from about 2 microns to about 570 microns;
	Hoskins teaches the above limitation ( See paragraphs 0050 & 0047 → Hoskins teaches the porosity and permeability of an underground formation, as well as microfractures in a substantially non-permeable formation, should also be considered when selecting an appropriate particle size range and effective seepage loss agent. Porosity can be measured in microns and permeability can be measured in darcys. A darcy is a measure of flow through a channel and provides a connection to porosity in a formation. Seepage losses are experienced in porous formations having a permeability of greater than about 300 darcys and in fractured formations. Fractures have a wide range of sizes, for example, from 100 microns in diameter to very large cracks. It is preferred that particles are greater than 50 microns in size)) for the purpose of selecting an appropriate particle size range and effective seepage loss agent. [0050]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Udarbe with the above limitation, as taught by Hoskins, in order to select the appropriate particle size range and effective seepage loss agent.
	Since Udarbe discloses the same cementing composition comprising  loss circulation material,  first fluid loss control agent,  a second fluid loss control agent, a circulation material, and water, it would be a hydraulic cement,  water-soluble fluid control, and the cementing composition would reduce fluid loss and set into the subterranean formation.
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Udarbe discloses the method of claim 1, wherein the water-soluble polymer of the first fluid loss control additive comprises a polyacryloy!morpholine polymer. (Col. 8 lines 1 +
& Col. 9 lines 1-62)

Claim 3
Udarbe discloses the method of claim 1, wherein the water-soluble polymer of the first fluid loss control additive comprises a polyvinylpyrrolidone polymer.  (Col. 8 lines 1 +
& Col. 9 lines 1-62)

Claim 4
Udarbe discloses the method of claim 1, wherein the water-soluble polymer of the first fluid loss control additive comprises a polyvinylpyrrolidone copolymer selected from the group consisting of an acrylic acid and vinylpyrrolidone copolymer, a methacrylic acid and vinylpyrrolidone copolymer, an acrylamide and vinylpyrrolidone copolymer, an N-N-dimethyl acrylamide and vinylpyrrolidone copolymer, and combinations thereof. . (Col. 8 lines 1 + & Col. 9 lines 1-62)

Claim 5
Udarbe discloses the method of claim 1, wherein the second fluid loss control additive is selected from the group consisting of polyacrylamide, an acrylamide copolymer, a copolymer of 2-acrylamido- 2methylpropane sulfonic acid and dimethylacrylamide, acrylamide and 2-acrylamido- 2methylpropane sulfonic acid monomers grafted on lignite, acryloylmorpholine and vinylphosphonic acid copolymers, and combinations thereof. (Col. 6 lines 28+, Col. 7 lines 1+, Col. 9 lines 1-62)

Claim 6
Udarbe discloses the method of claim 1. Udarbe does not explicitly disclose, wherein the lost circulation material has a particle size distribution of from about 30 microns to about 400 microns.  (Same as claim 1)

Claims 8-10
Since Udarbe discloses the same cementing composition comprising  loss circulation material,  first fluid loss control agent,  a second fluid loss control agent, a circulation material, and water, it would be a hydraulic cement,  and the cementing composition would reduce fluid loss and set into the subterranean formation, and have a density of about 479 kg/m3 to about 2396 kg/m3  or about 839 kg/m3 to about 1917 kg/m3 or about 1198 kg/m3 to about 1558 kg/m3.
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 11
Udarbe discloses the method of claim 1, wherein the first fluid loss control additive is present in an amount of about 0.05% to about 3% by weight of the cement composition. (Col. 6 lines 1-12)

Claim 12
Udarbe discloses the method of claim 1, wherein the cement composition further comprises a lightweight additive selected from the group consisting of sodium silicate, hollow microspheres, gilsonite, perlite, and combinations thereof. (Col. 11 lines 39-45)

Claim 13
Since Udarbe discloses the claimed invention except for the lightweight additive is present in an amount of about 0.1% to about 15% by weight of the cement composition. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the lightweight additive is present in an amount of about 0.1% to about 15% by weight of the cement composition, since it has been held that [W]here the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine, skill in the art. In re Aller 105, USPQ 233.. 

Claim 14
Udarbe discloses the method of claim 1, wherein the cement composition is a foamed cement composition. (Col. 11 l. 30-33) 

 Claim 15
Since Udarbe discloses the same cementing composition comprising  loss circulation material,  first fluid loss control agent,  a second fluid loss control agent, a circulation material, water, and foaming agent, it would be a hydraulic cement,  and the cementing composition would reduce fluid loss and set into the subterranean formation, and have a density of about 479 kg/m3to about 1558 kg/m’.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 16
Udarbe discloses a cement composition comprising: 
	a hydraulic cement; (Col. 6 l. 1-12)
	a first fluid loss control additive comprising a water-soluble polymer with repeating units comprising a 5- to 6-membered cyclic amide; (Col. 8 l. 1 + & Col. 9 l. 1-62)
	a second fluid loss control additive comprising a water-soluble polymer comprising at least one repeating unit selected from the group consisting of a dimethyl group, a sulfomethyl group, a sulfonate group, and combinations thereof; (Col. 6 l. 28+, Col. 7 l. 1+, Col. 9 l. 1-62)and 
	a lost circulation material (Col. 10 l. 44-49and
	 water. (Col. 6 l. 1-12; Col. 10 l. 38-43))
Udarbe however does not explicitly disclose the lost circulation material having a particle size distribution of from about 2 microns to about 570 microns;
 	Hoskins teaches the above limitation ( See paragraphs 0050 & 0047 → Hoskins teaches the porosity and permeability of an underground formation, as well as microfractures in a substantially non-permeable formation, should also be considered when selecting an appropriate particle size range and effective seepage loss agent. Porosity can be measured in microns and permeability can be measured in darcys. A darcy is a measure of flow through a channel and provides a connection to porosity in a formation. Seepage losses are experienced in porous formations having a permeability of greater than about 300 darcys and in fractured formations. Fractures have a wide range of sizes, for example, from 100 microns in diameter to very large cracks. It is preferred that particles are greater than 50 microns in size)) for the purpose of selecting an appropriate particle size range and effective seepage loss agent. [0050]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Udarbe with the above limitation, as taught by Hoskins, in order to select the appropriate particle size range and effective seepage loss agent.
	Since Udarbe discloses the same cementing composition comprising loss circulation material,  first fluid loss control agent,  a second fluid loss control agent, a circulation material, and water, it would be a hydraulic cement, and water-soluble fluid control. 
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 17
Udarbe discloses the cement composition of claim 16, wherein the hydraulic cement is selected from the group consisting of a Portland cement, a pozzolana cement, a gypsum cement, an alumina-based cement, a silica cements, and combinations thereof. (Col. 6 l. 1-12; Col. 10 l. 27-37)

Claim 18
Udarbe discloses the cement composition of claim 16, wherein the water-soluble polymer of the first fluid loss control additive comprises a polyvinylpyrrolidone copolymer selected from the group consisting of an acrylic acid and vinylpyrrolidone copolymer, a methacrylic acid and vinylpyrrolidone copolymer, an acrylamide and vinylpyrrolidone copolymer, an N-N-dimethyl acrylamide and vinylpyrrolidone copolymer, and combinations thereof. (Col. 8 l. 1 + & Col. 9 l. 1-62)

Claim 20
Udarbe discloses the cement composition of claim 16, further comprising a lightweight additive selected from the group consisting of sodium silicate, hollow microspheres, gilsonite, perlite, and combinations thereof. (Col. 11 lines 39-45)

 	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Udarbe et al. (US 5,955,279) , Hoskins, as applied to claims 1, and 16 above, and further in view of Reddy et al. (US 2006/0096759 A1) (“Reddy” herein)

Claim 7
Udarbe discloses the method of claim 1, wherein the lost circulation material comprises petroleum coke, calcium carbonate, graphite, and walnut and  wherein the lost circulation material has a particle size distribution of D10:3 microns, D50:65 microns, and D90: 560 microns.
	Reddy teaches the above limitation (See paragraphs 0020; 0005 & Fig.3 → Reddy teaches this limitation in that any materials suitable for use as lost circulation materials, including, but not limited to, minerals (e.g., mineral fibers such as basalt, wollastonite, and sepiolite), thermoset polymer laminates, graphitic carbon-based materials, ground battery casings, ground tires, ground nut shells (e.g., walnut shells, peanut shells, almond shells, etc.), sized-calcium carbonate, petroleum coke, vitrified shale, calcium clay, glass (e.g., ground glass, glass fibers, hollow glass beads, etc.), mica, ceramics, polymeric materials (e.g., hollow or solid polymeric beads, such as styrenedivinyl benzene crosslinked beads, vinylidene chloride beads, polystyrene beads, and the like), synthetic materials (e.g., fibers such as polypropylene fibers), and mixtures thereof. the present invention provides a lost circulation composition that comprises a first portion of particles having a weight mean particle size of less than about 20 microns; a second portion of particles having a weight mean particle size in the range of from about 25 microns to about 400 microns, and a third portion of particles having a weight mean particle size in the range of from about 450 microns to about 1,500 microns (i.e. See Fig.3)) for the purpose of effectively seal the pores and fractures that may be present in shales, sandstones, carbonate rock, and the like. [0026]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Udarbe with the above limitation, as taught by Reddy, in order to effectively seal the pores and fractures that may be present in shales, sandstones, carbonate rock, and the like. 
[0026]

 	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Udarbe and further in view of Reddy et al. (US 2006/0096759* A1) (“Reddy” herein)

Claim 16
Udarbe discloses a cement composition comprising: 
	a hydraulic cement; (Col. 6 l. 1-12)
	a first fluid loss control additive comprising a water-soluble polymer with repeating units comprising a 5- to 6-membered cyclic amide; (Col. 8 l. 1 + & Col. 9 l. 1-62)
	a second fluid loss control additive comprising a water-soluble polymer comprising at least one repeating unit selected from the group consisting of a dimethyl group, a sulfomethyl group, a sulfonate group, and combinations thereof; (Col. 6 l. 28+, Col. 7 l. 1+, Col. 9 l. 1-62)and 
	a lost circulation material (Col. 10 l. 44-49and
	 water. (Col. 6 l. 1-12; Col. 10 l. 38-43))
Udarbe however does not explicitly disclose the lost circulation material having a particle size distribution of from about 2 microns to about 570 microns;
 	Reddy teaches the above limitation (See paragraphs 0020; 0005 & Fig.3 → Reddy teaches this limitation in that any materials suitable for use as lost circulation materials, including, but not limited to, minerals (e.g., mineral fibers such as basalt, wollastonite, and sepiolite), thermoset polymer laminates, graphitic carbon-based materials, ground battery casings, ground tires, ground nut shells (e.g., walnut shells, peanut shells, almond shells, etc.), sized-calcium carbonate, petroleum coke, vitrified shale, calcium clay, glass (e.g., ground glass, glass fibers, hollow glass beads, etc.), mica, ceramics, polymeric materials (e.g., hollow or solid polymeric beads, such as styrenedivinyl benzene crosslinked beads, vinylidene chloride beads, polystyrene beads, and the like), synthetic materials (e.g., fibers such as polypropylene fibers), and mixtures thereof. the present invention provides a lost circulation composition that comprises a first portion of particles having a weight mean particle size of less than about 20 microns; a second portion of particles having a weight mean particle size in the range of from about 25 microns to about 400 microns, and a third portion of particles having a weight mean particle size in the range of from about 450 microns to about 1,500 microns (i.e. See Fig.3)) for the purpose of effectively seal the pores and fractures that may be present in shales, sandstones, carbonate rock, and the like. [0026]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Udarbe with the above limitation, as taught by Reddy, in order to effectively seal the pores and fractures that may be present in shales, sandstones, carbonate rock, and the like. 
[0026]
	Since Udarbe discloses the same cementing composition comprising loss circulation material,  first fluid loss control agent,  a second fluid loss control agent, a circulation material, and water, it would be a hydraulic cement, and water-soluble fluid control. 
 	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 17
Udarbe discloses the cement composition of claim 16, wherein the hydraulic cement is selected from the group consisting of a Portland cement, a pozzolana cement, a gypsum cement, an alumina-based cement, a silica cements, and combinations thereof. (Col. 6 l. 1-12; Col. 10 l. 27-37)

Claim 18
Udarbe discloses the cement composition of claim 16, wherein the water-soluble polymer of the first fluid loss control additive comprises a polyvinylpyrrolidone copolymer selected from the group consisting of an acrylic acid and vinylpyrrolidone copolymer, a methacrylic acid and vinylpyrrolidone copolymer, an acrylamide and vinylpyrrolidone copolymer, an N-N-dimethyl acrylamide and vinylpyrrolidone copolymer, and combinations thereof. (Col. 8 l. 1 + & Col. 9 l. 1-62)

Claim 19
Udarbe discloses the cement composition of claim 16.  Udarbe however does not explicitly disclose wherein the lost circulation material has a particle size distribution of D10:3 microns, D50:65 microns, and D90: 560 microns. (Same as claim 16)

Claim 20
Udarbe discloses the cement composition of claim 16, further comprising a lightweight additive selected from the group consisting of sodium silicate, hollow microspheres, gilsonite, perlite, and combinations thereof. (Col. 11 lines 39-45)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 7, 8,. 9, 10, 11, 12, 13, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 of U.S. Patent No. 11,225,596 B2 (‘596 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are contained in the patent ‘596 to including dependent claims.  All the claims dependent of claim 1 are also rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Laramay et al. (US 6,085,840 A) Method For Control Of Liquid Loss And Gas Migration In Well Cementing teaches this invention discloses a polymer composition, a cement slurry containing said polymer composition and a method of using the cement slurry to cement a borehole penetrating a subsurface earth formation wherein the polymer composition is made by polymerizing a vinylamide morpholine derivative and at least one branched N-vinylamide derivative in the presence of a humate. The polymer composition operates to reduce fluid loss from the cement slurry to the subsurface formation, Chatterji et al. (US 6,138,759 ) Settable Spotting Fluid Compositions And Methods teaches Improved settable spotting fluid compositions and methods are provided. The settable spotting fluid compositions are basically comprised of a hydraulic settable component comprised of fly ash, a fluid loss control additive, a gel strength inhibiting additive, a set retarding additive and water selected from the group of fresh water and salt water present in an amount sufficient to form a slurry having a density in the range of from about 12 to about 15 pounds per gallon, and Griffith et al. (US 6,666,268 B2) Methods And Oil-based Settable Drilling Fluid Compositions For Drilling And Cementing Wells teaches Methods for drilling well bores and cementing a pipe string in the well bores using oil-based settable drilling fluids are provided. The oil-based settable drilling fluid compositions basically comprise an oil external emulsion comprising oil, water and an emulsifying surfactant; a hydraulically settable component; and a de-emulsifying surfactant for de-emulsifying the oil-external emulsion when the emulsion is cured.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/30/2022